                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

vs.                                                                    CR. NO. 20-1370 KWR


JULIAN LUCAS GARCIA, III,

               Defendant.

      DEFENDANT’S RESPONSE TO THE UNITED STATES’ UNOPPOSED TENTH
      MOTION IN LIMINE FOR SWORN TESTIMONY VIA VIDEO CONFERENCE

        Defendant Julian Garcia, III, through his counsel of record, Robert J. Gorence of the Gorence

Law Firm, LLC, hereby responds to the United States’ Unopposed Tenth Motion in Limine for

Sworn Testimony via Video Conference as follows:

        As noted, Mr. Garcia does not oppose the government’s Motion in Limine for Sworn

Testimony via Video Conference. Mr. Garcia, however, would request that this also apply similarly

to Jeanette Duran, an employee of Los Alamos National Laboratory, who may have difficulty due to

work constraints to travel to Albuquerque to testify at trial. If that does prove to be an overwhelming

impediment, Mr. Garcia would request that Ms. Duran be allowed to testify by video conference as

well.

                                                       Respectfully submitted,

                                                       GORENCE LAW FIRM, LLC

                                                       /s/ Robert J. Gorence
                                                       Robert J. Gorence
                                                       300 Central Avenue SW, Suite 1000E
                                                       Albuquerque, NM 87102
                                                       Phone: (505) 244-0214
                                                       Fax: (505) 244-0888
                                                       Email: gorence@golaw.us

                                                       Attorneys for Defendant Julian Garcia
                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 16th day of August, 2021, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

       Alexander Flores, Attorney for United States
       (alexander.flores@usdoj.gov)


/s/ Robert J. Gorence
Robert J. Gorence




                                              2
